Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an opinion and order of this Court dated December 30, 1988 (People v Dyla, 142 AD2d 423 [1988]), affirming a judgment of the County Court, Nassau County, rendered May 16, 1984.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether the prosecutor’s use of peremptory challenges constituted a Batson violation (see Batson v Kentucky, 476 US 79 [1986]); and it is further,
Ordered that pursuant to County Law § 722 the following *663named attorney is assigned as counsel to prosecute the application: Philip L. Tomich, 1000 Franklin Ave., Suite 201, Garden City, N.Y. 11530 and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, P.J., Miller, Schmidt and Crane, JJ., concur.